® SECv.P 1f6F.5 , ad 34 #> S447 118th St APT 2C, Kew Gare .
=r mee x & tRStAPT2C, Kew Garc’ X | -F Gase 1:14-cv-07694-LJL-JLC Document 203-77 Filed 02/15/20 Page 1 of 2

€ 9 Cc @ zillow.com/homedetails/8447-118th-St-APT-2C-Kew-Gardens-N¥-11415/2100268254_zpid/

eam OO SAVE «6S SHARE MORE ~ CLOSE

zestimate

We are unable to provide a Zestimate for this home

@) ©)

ZESTIMATE RANGE LAST 30 DAY CHANGE
Unavailable Unavailable

Zestimate history & details “

 

Price / Tax History OS

 

Price History Tax History

DATE EVENT PRICE $/SQFT SOURCE

8/4/2016 Listing removed $1,875/mo $3 Voro RE

3/10/2016 Listing removed $1,875/mo +2.7% $3 The Realty Depot
2/12/2016 Price change $1,825/moa 9-2. 7% $3 SW Queens Mezzanine
12/15/2015 — Listed for rent $1,875/mo $3 SW Queens Mezzanine

Report issue with price history

 

Neighborhood: Kew Gardens Vv

 

Home Expenses Vv

 

Nearby Schools in New York Vv

 

 
: ae ss
847 TB SEPT 2C, Kew Gore ee oe eee 2 eee

€ 3 @G @ zillow.com/homedetails/8447-118th-St-APT-2C-Kew-Gardens-N¥-11415/2100268254_zpid/

   
  
  
   
   
   
    
   

eee as lee CO SAVE «6g SHARE MORE - * CLOSE

Public View Owner View New York - New York - 11415 - Queens

 
 

Me
ep
Mita, Ve “Sy, | rs
. .

*
a
i

alr roe KEW GARDENS) —>
Kh ay e

ce
tal jen" “
te Myrtie Ave IM

 

8447 118th St APT 2C eis

Zestimate®: None @

Kew Gardens,NY11415 ©. | Home Shoppers

 

 

 

 

EST. REF] PAYMENT are Waiting
1 bed - 1 bath - 730 sqft $1,783/mo #8 -
rs) See current rates Ask an agent about market
8447 118th St APT 2C, Kew Gardens, NY is a apartment a eae
neighborhood.

home that contains 730 sq ft. It contains 1 bedroom

and 1 bathroom. The Rent Zestimate for this home is
$1,750/mo, which has decreased by $50/mo in the last £ Your name
30 days.

 

 

 

 

 

i
m

 

Facts and Features

 

| own this home and would like
Type A Year Built {\ Heating to ask an agent about selling
Apartment No Data No Data 8447 118th St APT 2C, Kew ¥

 

 

 
